Cook, J.,
dissenting. The majority declares that the legislative intent of R.C. 2305.11(B) is “to afford malpractice claimants with the maximum amount of time in which to investigate their claims.” If this statement were true, there would be no statute of limitations. After all, a statute of limitations by its very nature limits the amount of time for litigants to investigate their claims prior to filing.
We are to construe statutes of limitations broadly so that cases may be decided on their merits. See Gregory v. Flowers (1972), 32 Ohio St.2d 48, 61 O.O.2d 295, 290 N.E.2d 181, paragraph one of the syllabus; R.C. 1.11. But here we are *527concerned with an exception to a statute of limitations — an exception which should be strictly construed in order to effectuate the public policy against stale claims. See Powell v. Koehler (1894), 52 Ohio St. 103, 39 N.E. 195, paragraph three of the syllabus; see, also, Moore v. Dist. 50 of United Mine Workers of Am. (C.P.1954), 71 Ohio Law Abs. 317, 319, 131 N.E.2d 462, 463.
Here, the parties agree that the first notice met the statutory requirements of R.C. 2305.11(B). So the first notice was effective and was not nullified by the second one. Given that receipt of the first notice (on February 16, 1995) started the one-hundred-eighty-day period, the complaint filed beyond the one-year statute of limitations and more than one hundred eighty days after receipt of the first notice was untimely.
For the foregoing reasons, I would reverse the judgment of the court of appeals.